NUMBER 13-13-00256-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

        IN THE INTEREST OF M.M.V. AND J.D.V., CHILDREN
____________________________________________________________

             On Appeal from the 148th District Court
                   of Nueces County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, David Villarreal Jr., proceeding pro se, attempts to appeal from a

judgment rendered on March 1, 2013, terminating his parental rights to M.M.V. and

J.D.V., minor children. Appellant did not file a notice of appeal until May 9, 2013, and did

not file a motion for extension of time to file his notice of appeal. We dismiss the appeal

for want of jurisdiction.
       On May 15, 2013, this Court notified appellant, pursuant to Texas Rule of

Appellate Procedure 42.3(a), that his notice of appeal was untimely. The Clerk of this

Court notified appellant of this defect so that steps could be taken to correct the defect, if

it could be done. See TEX. R. APP. P. 37.3, 42.3(b),(c).       Appellant was advised that the

appeal would be dismissed for want of jurisdiction if the defect was not corrected within

ten days from the date of receipt of the Court’s notice. Appellant responded to the notice

by filing an “Amendment to the Notice of Appeal and Extension of Time to Perfect

Appeal.” According to this motion, appellant contends that he was required to submit his

notice of appeal within thirty days of the signing of the judgment under Texas Rule of

Appellate Procedure 26.1(b); however, this time limit was extended to ninety days after

signing the judgment because he filed a request for findings of fact and conclusions of

law.

       The law cited by appellant is inapplicable to this case.            In suits where the

termination of parental rights is in issue, an appeal of a final order is governed by the rules

for accelerated appeals in civil cases. See TEX. R. APP. P. 28.4; see also TEX. FAM. CODE

ANN. '' 109.002(a), 263.405(a) (West Supp. 2011). In an accelerated appeal, the notice

of appeal must be filed within twenty days after the judgment or order is signed. TEX. R.

APP. P. 26.1(b). Unlike an ordinary appeal, the deadline for filing a notice of accelerated

appeal cannot be extended by filing a motion for new trial, motion to modify judgment,

motion to reinstate, or a request for findings of fact and conclusions of law. See id. R.

28.1(b); In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see also In re B.G., 317 S.W.3d
250, 252–53 (Tex. 2010). However, an appellate court may extend the time to file the

notice of appeal, if, within fifteen days after the deadline for filing the notice of appeal, the

                                               2
party files the notice of appeal in the trial court and files in the appellate court a motion for

extension of time that complies with the appellate rules. TEX. R. APP. P. 26.3; see In re

K.A.F., 160 S.W.3d at 926-27. Further, a motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the time

allowed by rule 26.1, but within the fifteen-day grace period provided by Rule 26.3 for

filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18,

619 (1997) (construing the predecessor to Rule 26). In such a case, the appellant must

provide a reasonable explanation for the late filing; it is not enough to simply file a notice

of appeal. Id.

       Appellant’s notice of appeal was due to be filed on March 21, 2013, but was not

filed until May 9, 2013.      Appellant's notice of appeal was untimely, and we lack

jurisdiction over this appeal. Accordingly, appellant’s motion for leave to file his notice of

appeal is DENIED. Because this Court is not authorized to extend the time for perfecting

an appeal except as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we

DISMISS the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                                   PER CURIAM

Delivered and filed the
6th day of June, 2013.




                                               3